Citation Nr: 1127998	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to increased rating(s) for residuals of a nonunion fracture of the left scaphoid, rated as 10 percent disabling for limitation of flexion, as 10 percent disabling for painful scars, and as 30 percent disabling for upper extremity sensory neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1989, and from February 1990 to February 1998. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, continued a 10 percent rating for residuals of a nonunion fracture of the left scaphoid with surgical scar.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In February 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In a January 2010 rating decision, the RO granted a separate 30 percent rating for left upper extremity sensory neuropathy (effective May 21, 2008) and granted a separate 10 percent rating for painful residual left wrist scars (effective May 21, 2008).  However, inasmuch as higher ratings are available each identified  residual of a nonunion fracture of the left scaphoid, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating(s) remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In accordance with the January 2010 rating decision, to more accurately reflect what the RO has actually adjudicated in this case, the Board has recharacterized the appeal as reflected on the title page.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in July 2010, the Veteran cancelled his Board hearing request.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal  is warranted.

In an October 2010 Statement of Accredited Representative, the Veteran's representative argued that a higher rating for residuals of a nonunion fracture of the left scaphoid was warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5214 for ankylosis of the wrist.  The Board notes that although the Veteran has undergone several VA examinations in connection with the current claim for increase, the VA examination reports do not state whether the Veteran has any favorable or unfavorable ankylosis of the left wrist.  

The Board also notes that in a January 2010 rating decision, the RO assigned a 30 percent rating for upper extremity sensory neuropathy, associated with the residuals of the Veteran's nonunion fracture of the left scaphoid, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513.  A 30 percent rating is commensurate with moderate, incomplete paralysis.  Higher ratings are available under Diagnostic Code 8513 for severe and complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513.  The November 2009 VA examination revealed decreased sensation in the back of the left hand.  The impression was sensory neuropathy.  Electro myography testing, conducted in December 2009, reflected an abnormal study, with evidence of nerve lesion.  However, neither the November 2009 VA examination report, nor the December 2009 electro myography study report indicated the severity of the Veteran's left hand paralysis in terms applicable to the relevant rating criteria.        

Furthermore, several VA examiners have suggested that the Veteran's left wrist disability has impacted his ability to use his left hand.  The March 2009 VA examiner noted that the Veteran was unable to lift with the left arm and hand.  The November 2009 VA examination report stated that the Veteran's left wrist disability decreased his ability to grab and hold objects with the left hand.  Moreover, the VA examiners have reported that the Veteran has virtually no flexion, extension, or lateral movement of the left wrist.  Additionally, in a September 2010 statement, the Veteran asserted that his left wrist disability has increased in severity to a point that he can no longer grip objects and is unable to drive vehicles requiring the use of both hands.  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to evaluate the Veteran's  residuals of a nonunion fracture of the left scaphoid, and that a more contemporaneous and comprehensive VA examination-with findings responsive to the applicable rating criteria-is needed to properly assess the severity of the residuals in question.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006  Given the Veteran's recent complaints and the previous VA examiners' findings, the examiner should specifically note to what extent the Veteran's left wrist fracture residuals impact the use of his left hand.  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate VA physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increased rating(s) for left wrist  fracture residuals.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding pertinent records.

The Board notes that the record seems to indicate that the Veteran is continuing to receive treatment for his left wrist disability from the VA Medical Center (VAMC) in Columbia, South Carolina and at the Moncrief Army Community Hospital at Fort Jackson, South Carolina.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Columbia VAMC and the Moncrief Army Community Hospital any outstanding records of treatment and/or evaluation of the residuals of the Veteran's nonunion fracture of the left scaphoid, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Documents of record also indicate that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  In a June 2009 VA treatment record, the Veteran noted that he was unable to work due to his left wrist and that he had previously applied for disability benefits from the SSA, but was turned down.  These records may contain information pertinent to the claim on appeal.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for increased rating(s) for residuals of a nonunion fracture of the left scaphoid.  The RO's adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any outstanding records of treatment for residuals of a nonunion fracture of the left scaphoid from the Columbia VAMC (since December 2009) and the Moncrief Army Community Hospital (since June 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify all residuals of the Veteran's nonunion fracture of the left scaphoid, and render all appropriate findings in accordance with the pertinent rating criteria for evaluating each residual.

The examiner should conduct range of motion testing of the left wrist (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left wrist.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  


The examiner should also indicate whether the Veteran has any ankylosis of the left wrist, and whether any ankylosis is favorable or unfavorable.

As regards neuropathy of the left wrist, the examiner should clearly indicate whether such impairment actually or effectively results in complete or incomplete paralysis.  If incomplete paralysis is found, the examiner should assess such impairment as mild, moderate, moderately severe, or severe.

Considering all clinical findings and assessments, the examiner should specifically indicate the extent to which the residuals of Veteran's left wrist fracture impacts the function of the left hand, to include whether such residuals actually or effectively result in loss of use of the hand. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increased rating(s) for residuals of a nonunion fracture of the left scaphoid.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for higher rating(s)  in light of pertinent evidence and legal authority (to include consideration of whether staged rating of any left wrist fracture residuals  pursuant to Hart (cited above) is appropriate).  

9.  If any  benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


